Citation Nr: 1422456	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service as a Regular Philippine Scout from February 1941 through June 1946.  He also had recognized prisoner-of-war status from May 1942 to February 1945.  The Veteran died in January 2010.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California.


FINDINGS OF FACT

1. The Veteran was a member of the Regular Philippine Scouts or "Old" Scouts and was a member of the Army of the United States. 

2. The evidence of record does not indicate that the Veteran had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States, or in the New Philippine Scouts under Public Law 190, 79th Congress.
 

CONCLUSION OF LAW

The claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002);  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  The matter of whether the Veteran has the recognized qualifying military service for purpose of payment from the FVEC Fund is determined by application of relevant law, without substantial need for comprehensive factual inquiry.  Where a claim may be resolved on the governing law, including as a question of statutory interpretation, it has been held that the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Hence, the Board may fairly consider the instant claim on the merits. 

Under applicable law, certain Philippine veterans are entitled to a one-time payment from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons total either $9,000 (for non-United States citizens) or $15,000 (for United States citizens).

Section 1002(d) defines an eligible person as (1) any person who served either (a) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains pertinent information as to length, time and character of service; and (3) in VA's opinion, the document is genuine and contains accurate information.  38 C.F.R. § 3.203(a).

The record reflects the Veteran's timely filing of a March 2009 claim for recovery under the FVEC based on averred service with the Old Philippine Scouts.  The Veteran submitted documentation indicating that he was honorably discharged from the Army of the United States in June 1946.  The Appellant also has submitted duplicate information to VA concerning the Veteran's acknowledged active service in the Old Philippine Scouts. 

The Board acknowledges that the Veteran had active service in the Regular United States Army during World War II. Such service does not entitle to the Veteran (or the Appellant) to a one-time payment from the Filipino Veterans Equity Compensation Fund based on the Veteran's active service, however, as that fund was aimed at compensating members of the New Philippine Scouts (among others) for their service during World War II.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

In summary, none of the documents show that he had qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, or in the New Philippine Scouts, which would allow the Veteran to be entitled to a one-time payment from the FVEC Fund. 


The Board finds it pertinent to point out that neither the Veteran (nor the Appellant) has ever asserted that the Veteran was a member of the Philippine Commonwealth Army or the New Philippine Scouts at any point during the appeal process.  As a member of the United States military during World War II, the Veteran is entitled to benefits through the VA that are not provided for those that served in the Philippine Commonwealth Army or in the New Philippine Scouts, (including the DIC benefits that the Appellant currently receives based on service connection for the cause of the Veteran's death).     

The Board notes that VA records show the Veteran was a Veteran for VA benefits purposes and that his active service and prisoner-of-war status have been recognized.  However, the requirements for eligibility under the FVEC Fund are specific, and do not include the Regular or Old Philippine Scouts. 

Accordingly, while the Veteran's service does meet the criteria for Veteran status, the Veteran (and the Appellant) does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, and the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


